NOT DESIGNATED FOR PUBLICATION

                                              No. 123,537

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                   MICHAEL ANDREW PAULSON,
                                          Appellant,

                                                    v.

                                          STATE OF KANSAS,
                                              Appellee.


                                   MEMORANDUM OPINION

        Appeal from Saline District Court; PAUL J. HICKMAN, judge. Opinion filed June 17, 2022.
Affirmed.


        Korey A. Kaul, of Kansas Appellate Defender Office, for appellant.


        Steven J. Obermeier, assistant solicitor general, and Derek Schmidt, attorney general, for
appellee.


Before SCHROEDER, P.J., GREEN and GARDNER, JJ.


        PER CURIAM: Michael Andrew Paulson appeals the trial court's summary denial
of his K.S.A. 60-1507 motion, alleging ineffective assistance of his trial and direct appeal
counsel, Richard Ney. Paulson argues that contrary to the trial court's rulings, he was
entitled to an evidentiary hearing on two issues: (1) Ney's failure to challenge the trial
court's denial of his requested jury instruction on aggravated battery as a lesser included
offense of his attempted first-degree murder charge in his direct appeal; and (2) Ney's
failure to challenge his absence from his continued restitution hearing both before the
trial court and in his direct appeal. Nevertheless, a review of Paulson's arguments under


                                                    1
the applicable law support the trial court's rulings. As a result, we affirm the trial court's
summary denial of Paulson's K.S.A. 60-1507 motion.


                                                 FACTS

       After killing Valerie Paulson, his wife, and nearly killing Jessie Putnam, his sister-
in-law, on July 6, 2010, the State charged Paulson with first-degree murder and attempted
first-degree murder, respectively. Eventually, Paulson's case proceeded to jury trial. As
explained in Paulson's direct appeal to this court from his convictions for the intentional
second-degree murder of Valerie and the attempted intentional second-degree murder of
Putnam, which were lesser included offenses of the original crimes charged, the evidence
at Paulson's trial unfolded as follows:


               "Valerie and Paulson had been married for 20 years and had two sons, Austin and
       Nathan, who were 14 and 10 years old when their father killed their mother. Valerie had a
       daughter, Kyrsten, from an earlier marriage. Paulson had adopted Kyrsten, and she
       referred to him as her father. Valerie home-schooled the children and did not have
       outside employment. Paulson worked as a field representative for a private company, a
       job requiring him to travel frequently.
               ". . . [I]n 2007 or 2008, Valerie had an affair with a man who had worked with
       Paulson. She accumulated roughly $50,000 in credit card debt during that time. The
       couple separated briefly then, sought marriage counseling, and reconciled. Paulson took
       control of the family finances. They sold their home in Lindsborg and purchased a
       smaller, less expensive house in a nearby community. The marital friction continued.
               "Paulson suspected Valerie was having another affair. The State's theory of the
       case had Paulson, armed with a knife, going to the family home to kill Valerie when she
       returned—a premeditated murder. The prosecutor suggested Paulson's motive lay, at least
       in part, in the family's deep-seated, conservative religious views in which divorce was
       anathema. Paulson's explanation at trial had him returning to the family home and hiding
       upstairs to discover information Valerie might reveal either confirming or refuting his
       suspicion about the new affair. Paulson did not testify. For the most part, the jurors heard
       his version of the attack through his out-of-court conversations with the psychologist who



                                                    2
testified at trial as a key part of the defense case. According to that account, Paulson
overheard a conversation between Valerie and Putman and a cell phone call between
Valerie and her putative lover that in his mind confirmed the affair. But he never
described the details of the conversation or of the phone call. Paulson said upon
confirming the affair, he lost control, stormed down the stairs, apparently picked up a
knife in the kitchen, and attacked Valerie and Putman. As the psychologist recounted
Paulson's version, everything appeared to him in 'flashes' and he did not have a
recollection of stabbing either Valerie or Putman.
        "Putman testified that she and Valerie arrived at the house in the early evening.
Valerie immediately noticed that in some of the family photographs Paulson had pasted
pictures of her ex-husband or the man with whom she had earlier had an affair over his
own face. Putman looked around to see if Paulson was there but didn't find him. Putman
said she and Valerie began straightening up the house and cleaning the kitchen.
According to Putman, Valerie spoke briefly about the man with whom Paulson suspected
she was then involved. But Putman said the conversation did not relate to the nature of
the relationship. Valerie told her the man was going to pay for her divorce. Putman told
the jurors she stepped away and did not hear what Valerie said to the man during the cell
phone call.
        "Putman testified she went out the back door to make a call on her cell phone. As
she looked back inside, she saw Paulson run from the dining room, through the kitchen,
and toward the back bedroom. Putman testified she did not see Paulson pick up anything
as he ran toward the bedroom. She then heard Valerie screaming, 'Stop, no, Andy, oh
[G]od, no, stop.' Putman testified she immediately tried to call 911, but the call didn't go
through. So she went back inside, encountering Paulson in the kitchen. Paulson
immediately stabbed Putman in the abdomen. Putman fled into the backyard. Paulson
followed. He continued to stab her in the chest until the two fell into the yard. He then
stabbed her in the back. But, as they struggled, Paulson stopped the attack and went back
into the house. Putman then succeeded in calling 911 on her phone. As she pleaded for
help, Paulson returned, grabbed her cell phone, and began stabbing her again. Putman
asked him why he attacked her, and Paulson replied: '[Y]ou're the reason we're getting
divorced, you're the reason she is leaving me.' She told Paulson that she had never done
anything to him. At that point, Paulson stopped and went into the house again. Putman
made it to her car and drove away. Putman testified she was struggling to breathe and
remain conscious, so she pulled into the parking lot of a building supply store and cried



                                              3
       out for help. As store employees called for an ambulance, Putman told an off-duty law
       enforcement officer at the store that Paulson had stabbed her. Putman was hospitalized
       for multiple stab wounds to her arms and torso.
               "When law enforcement officers arrived at the home, Paulson had already fled.
       They found Valerie's body in the bathtub of the downstairs bathroom. A forensic
       pathologist later identified 18 stab wounds, including 6 to Valerie's chest, 7 to the right
       side of her torso, and defensive injuries to hands and arms.
               "After driving away from the home, Paulson called Kyrsten. She described him
       as crying very hard and sounding 'out of it.' He told Kyrsten he had killed Valerie and
       intended to visit his parents to say goodbye to them. Paulson then asked to speak to
       Austin and Nathan and told Austin that Valerie and Putnam were dead. As Paulson talked
       to his sons, Kyrsten called 911 and then tried to reach the family's minister.
               "The morning after the attack, Paulson was arrested at a café in Bennington, a
       little town just over 25 miles away. An officer who participated in the arrest testified that
       Paulson said his wife was having an affair and was going to take his children. But
       Paulson did not otherwise say anything about the attack on Valerie and Putman. The
       officer described Paulson as calm and cooperative." State v. Paulson, No. 108,795, 2015
       WL 6444314, at *2-3 (Kan. App. 2015) (unpublished opinion).


       For his crimes, the trial court sentenced Paulson to a controlling term of 226
months' imprisonment followed by 36 months' postrelease supervision. Because Paulson
disputed how much he owed in restitution and court costs, the trial court bifurcated
Paulson's restitution hearing from his sentencing hearing. When scheduling Paulson's
continued restitution hearing, Ney asked the trial court whether it "inten[ded] to hold Mr.
Paulson" in the local jail pending the continued restitution hearing. The trial court told
Ney that this was not its intention. Ney responded, "All right. Then it really does not
matter."


       At the outset of the continued restitution hearing, the trial court noted Paulson's
absence. At this point, the prosecutor explained that Paulson "had indicated at the
sentencing hearing that he did not wish to be here." And she asked Ney whether this was
correct. Ney responded, "That's right."

                                                     4
       Afterwards, the State had Patricia Scalia, who was the Board of Indigents' Defense
Services' (BIDS) Director, testify about how much BIDS spent to represent Paulson. It is
undisputed that Paulson always had enough money to afford private counsel. Still, for a
time, Paulson had BIDS appointed counsel because in Putnam's civil suit against Paulson,
a different trial court froze his assets. In time, some of Paulson's assets were unfrozen, at
which point, he retained private counsel. Yet, the State argued that because Paulson could
always afford private counsel, Paulson needed to repay BIDS for its counsel's
representation. To support this argument, Scalia testified that BIDS spent $8,236.16 to
represent Paulson. Additionally, the State argued that Paulson owed $18,091.25 to the
Kansas Crime Victims Fund (Fund) and $9,692.10 in court costs. The restitution Paulson
owed to the Fund was repayment for the money given to Putnam so she could afford her
medical expenses and offset her wage losses. The State's requested court costs involved
discovery expenses and expenses related to Paulson's mental disease or defect defense.


       Ney objected, arguing that Paulson owed BIDS nothing because he would have
immediately retained private counsel but for his assets being frozen by the trial court in
Putnam's civil case. Ney argued that Paulson owed the Fund nothing because Paulson's
civil settlement with Putnam fully compensated Putnam for her injuries from his criminal
conduct. Ney further argued that the State had inflated the court costs involving Paulson's
discovery expenses and involving Paulson's mental disease or defect defense. Ultimately,
the trial court ordered Paulson to pay $8,236.16 to BIDS and $18,091.25 to the Fund as
requested by the State. Also, although the State argued that Paulson should pay $9,692.10
in court costs, the trial court ordered Paulson to pay $8,990.60 in court costs. It concluded
that Paulson owed less in court costs because the State was overcharging Paulson for
making discovery copies.


       In his direct appeal, in addition to cumulative error, Paulson argued that six trial
errors required the reversal of his intentional second-degree murder and attempted
intentional second-degree murder convictions. Paulson's main argument was that the trial


                                              5
court committed reversible error when it refused to instruct the jury on voluntary
manslaughter and attempted voluntary manslaughter as lesser included offenses.
Paulson's second argument was that the prosecutor committed reversible misconduct
during closing arguments. Paulson also challenged the trial court's order requiring him to
repay BIDS and to pay restitution in a couple of ways. As he did before the trial court, he
contended that he owed the Fund nothing because his civil settlement with Putnam fully
compensated her for her injuries from his criminal conduct. Paulson further complained
that the trial court wrongly ordered him to pay restitution without adequately considering
his ability to pay as required under K.S.A. 22-4513(b).


       Although this court determined that the prosecutor made an improper comment
during closing arguments, it determined that the prosecutor's error was not reversible
error. 2015 WL 6444314, at *12-13. As for Paulson's remaining trial error complaints,
this court concluded that those complaints were baseless. 2015 WL 6444314, at *12-29.
Then, this court determined that the trial court adequately considered Paulson's ability to
pay restitution as required under K.S.A. 22-4513(b). 2015 WL 6444314, at *26.
Likewise, it determined that Paulson "had not advanced a sound reason for extinguishing
the Fund's legal right to restitution in this case." 2015 WL 6444314, at *29. So, in his
direct appeal, this court affirmed Paulson's convictions, sentence, BIDS repayment
obligation, restitution obligation, and costs obligation.


       Once this court affirmed Paulson's convictions, Paulson moved for relief under
K.S.A. 60-1507. In his pro se K.S.A. 60-1507 motion, Paulson made several broad claims
of ineffective assistance of counsel. This included arguing that Ney provided ineffective
assistance of appellate counsel by not challenging the trial court's denial of his requested
jury instruction on aggravated battery as a lesser included offense of his attempted
intentional first-degree murder charge. In making this argument, Paulson recognized that
under our Supreme Court's precedent in State v. Gaither, 283 Kan. 671, Syl. ¶ 12, 156
P.3d 602 (2007), the trial court correctly denied Ney's request to instruct the jury on


                                              6
aggravated battery as a lesser included offense of his attempted first-degree murder
charge. Even so, Paulson argued that following his jury trial, our Supreme Court reversed
Gaither's precedent in State v. Dunn, 304 Kan. 773, 375 P.3d 332 (2016). Thus, Paulson
seemingly argued that Dunn—a case he never provided a pinpoint citation to—
constituted a change in law occurring after his jury trial that Ney should have addressed
in his direct appeal. In his pro se motion, Paulson also argued that Ney was ineffective for
not ensuring his presence at his continued restitution hearing as well as by not addressing
his absence during his restitution hearing in his direct appeal. He suggested that had he
been present at his continued restitution hearing, the trial court may not have ordered him
to pay restitution to the Fund after hearing his testimony about his civil settlement with
Putnam.


       After appointing counsel to represent Paulson and holding a preliminary hearing
on Paulson's K.S.A. 60-1507 motion so he could clarify his broad ineffective assistance
of counsel claims, the State asked the trial court to summarily deny Paulson's motion. It
asserted that contrary to Paulson's argument, our Supreme Court had not reversed its
precedent in Gaither holding that aggravated battery is not a lesser included crime of
attempted first-degree murder. For this reason, it argued that Ney could not be ineffective
for failing to challenge Gaither's precedent in Paulson's direct appeal. Regarding
Paulson's absence from his restitution hearing, the State stressed that in State v. Hall, 298
Kan. 978, 987, 319 P.3d 506 (2014), our Supreme Court held that a defendant may waive
his or her right to be present at a bifurcated restitution hearing. Then, citing Ney's
comments to the trial court at Paulson's sentencing hearing and continued restitution
hearing, the State argued that Paulson had waived his right to be present at his continued
restitution hearing. So, the State argued that Ney was not ineffective for failing to
challenge Paulson's absence from his continued restitution hearing because Paulson
waived his right to be present at that hearing. Alternatively, the State argued that Paulson
failed to prove how he was prejudiced by his inability to attend his continued restitution
hearing.


                                              7
       In the end, the trial court summarily denied Paulson's K.S.A. 60-1507 motion. It
determined that Paulson's argument about Ney not challenging the trial court's denial of
his requested jury instruction on aggravated battery as a lesser included offense of
attempted first-degree murder was unpersuasive because he had not cited any authority
proving that our Supreme Court reversed its precedent in Gaither. Although the trial
court speculated that Paulson's references to State v. Dunn meant our Supreme Court's
Dunn, 304 Kan. 773, decision, it stressed that Paulson in no way explained how this case
applied to him or reversed Gaither's precedent. As for Paulson's absence from his
restitution hearing, the trial court found that Ney's comments to it at Paulson's sentencing
hearing and continued restitution hearing proved that Paulson had voluntarily waived his
right to be present at his continued restitution hearing. It also ruled that our Supreme
Court's precedent in State v. Sandstrom, 225 Kan. 717, 720, 595 P.2d 324, 327 (1979),
and Hall, 298 Kan. at 986, supported its decision.


       Paulson timely appeals the summary denial of his K.S.A. 60-1507 motion.


                                         ANALYSIS

Did the trial court err by summarily denying Paulson's K.S.A. 60-1507 motion?

       The Sixth Amendment to the United States Constitution guarantees a criminal
defendant "shall enjoy the right . . . to have the Assistance of Counsel for his defence."
This right, which is made applicable to the states through the Fourteenth Amendment,
also guarantees the criminal defendant a right to effective assistance of counsel. Sola-
Morales v. State, 300 Kan. 875, 882, 335 P.3d 1162 (2014). To establish that counsel's
performance denied him or her fair process, a defendant must prove (1) that counsel's
performance was deficient under the totality of the circumstances and (2) that counsel's
performance resulted in prejudice. 300 Kan. at 882. This means that the defendant must
establish that the complained about result—that his or her conviction or the denial of his



                                              8
or her direct appeal—would not have occurred but for counsel's deficient performance.
300 Kan. at 882-83; see Miller v. State, 298 Kan. 921, 930-31, 934, 318 P.3d 155 (2014).
When engaging in this review, there is a strong presumption that counsel's representation
of the defendant fell within the broad range of reasonable professional assistance. State v.
Kelly, 298 Kan. 965, 970, 318 P.3d 987 (2014). And counsel's well-researched strategic
decisions are virtually unchallengeable. State v. Cheatham, 296 Kan. 417, 437, 292 P.3d
318 (2013).


          Under K.S.A. 2021 Supp. 60-1507(a), a prisoner may move for relief if his or her


          "sentence was imposed in violation of the constitution or laws of the United States, or the
          constitution or laws of the state of Kansas, or that the court was without jurisdiction to
          impose such sentence, or that the sentence was in excess of the maximum authorized by
          law, or is otherwise subject to collateral attack."


Yet, to avoid summary dismissal of his or her motion, the K.S.A. 60-1507 movant must
make more than conclusory contentions. This means that the movant must provide
evidentiary support for his or her claims. Sola-Morales, 300 Kan. at 881. When the trial
court summarily denies a K.S.A. 60-1507 motion based on the motions, files, and records
of the case, this court exercises unlimited review over the trial court's decision. 300 Kan.
at 881.


          On appeal, Paulson challenges the trial court's summary denial of his K.S.A. 60-
1507 motion in two ways. First, he argues that the trial court erred by summarily denying
his claim that Ney provided ineffective assistance of appellate counsel by not addressing
the trial court's denial of his requested jury instruction on aggregated battery as a lesser
included offense of his attempted first-degree murder of Putnam charge. Second, he
argues that the trial court erred by summarily denying his claim that Ney provided both




                                                         9
ineffective assistance of trial counsel and appellate counsel by not addressing his absence
at his continued restitution hearing.


       a. Aggravated Battery Jury Instruction

       Paulson's claim about Ney's failure to address the trial court's denial of his
requested jury instruction on aggravated battery as a lesser included offense of his
attempted first-degree murder charge is slightly different than the claim he raised before
the trial court. Before the trial court, Paulson's complaint involved Ney being ineffective
on appeal for failing to challenge the trial court's denial of his requested jury instruction
on aggravated battery as a lesser included offense of attempted first-degree murder based
on Dunn's change of law overruling Gaither's precedent. Now, Paulson recognizes that
Gaither remains good law. Nonetheless, he argues that Gaither "was wrongly decided
and runs counter to the prevailing trend in the country."


       The Gaither court explicitly held that "aggravated battery does not qualify as a
lesser-included crime of attempted first-degree murder." 283 Kan. at 692. But Paulson
argues that the Gaither court erred in reaching this holding because it determined that
aggravated battery was not a lesser included offense of attempted first-degree murder by
comparing the elements of aggravated battery to a completed first-degree murder. He
asserts that such analysis was erroneous because the harm resulting from an aggravated
battery is not the same as the harm resulting from a completed first-degree murder. He
also points out that courts in South Carolina and Florida have held that aggravated battery
is a lesser included offense of attempted first-degree murder under their relevant statutes.
See State v. Middleton, 407 S.C. 312, 319, 755 S.E.2d 432 (2014); Damico v. State, 946
So. 2d 589, 591 (Fla. Dist. Ct. App. 2006). Given this, Paulson concludes that if Ney had
challenged the trial court's denial of his requested aggravated battery instruction on
appeal, this court would have reversed Gaither's precedent, reversed his attempted




                                              10
intentional second-degree murder conviction, and remanded his case for a new trial on
that charge.


       The State counters that Paulson's argument ignores the Gaither court's reasoning
for comparing an aggravated battery to a completed first-degree murder rather than an
attempted first-degree murder. It counters that Paulson's argument ignores that in his
direct appeal, this court could not simply ignore our Kansas Supreme Court precedent in
Gaither. It stresses that under the assumption that Paulson was referring to our Supreme
Court's 2016 Dunn decision, Paulson failed to explain how the Dunn decision overruled
Gaither's precedent. Additionally, the State stresses that assuming Paulson was referring
to our Supreme Court's 2016 Dunn decision, that decision (1) did not apply to Paulson
because it was issued after our Supreme Court denied his petition for review and (2) did
not overturn Gaither's holding that aggravated battery was not a lesser included offense
of attempted first-degree murder. Thus, the State argues that we should affirm the trial
court's summary denial of Paulson's K.S.A. 60-1507 motion because Paulson has not
established that Ney should have raised the disputed lesser included offense issue in his
direct appeal.


       There are several problems with Paulson's argument, including the problems
advanced by the State. For starters, as just noted, Paulson's current appellate argument is
not the same argument that he raised before the trial court. Paulson's argument before the
trial court hinged on Ney's failure to challenge the trial court's denial of his requested jury
instruction on aggravated battery as a lesser included offense of attempted first-degree
murder based on Dunn's change in law invalidating Gaither's precedent. Although the
State addresses Paulson's arguments about the Dunn decision in its appellee's brief, it
never recognizes that this claim is different from Paulson's current ineffective assistance
of counsel claim about Ney failing to challenge the correctness of Gaither's precedent
because the prevailing trend in the country is changing. In any case, Paulson is raising his
particular claim of ineffective assistance of counsel for the first time on appeal.


                                              11
       "As a general rule, an appellate court will not consider an allegation of ineffective
assistance of counsel raised for the first time on appeal." State v. Salary, 309 Kan. 479,
483, 437 P.3d 953 (2019). Also, when an appellant raises an argument for the first time
on appeal, that appellant must explain why the argument was not raised below as well as
why the newly raised argument should be considered for the first time on appeal. State v.
Johnson, 309 Kan. 992, 995, 441 P.3d 1036 (2019). If the appellant fails to do this, he or
she violates Supreme Court Rule 6.02(a)(5) (2022 Kan. S. Ct. R. at 35). And our
Supreme Court has held that an appellant who violates Rule 6.02(a)(5) has improperly
briefed his or her newly raised argument, resulting in abandonment of his or her newly
raised argument. State v. Daniel, 307 Kan. 428, 430, 410 P.3d 877 (2018). Here, because
Paulson has raised his specific claim of ineffective assistance of counsel for the first time
on appeal without addressing his failure to raise his claim before the trial court, he has
improperly briefed his argument in violation of Rule 6.02(a)(5). Thus, we hold that
Paulson has abandoned his argument that Ney provided ineffective assistance of counsel
by not challenging the validity of Gaither's precedent in Paulson's direct appeal.


       Next, even if we disregarded this preservation problem, the State's
counterarguments further undermine Paulson's arguments. Concerning his argument
before the trial court that Ney was ineffective for not addressing Dunn's so-called change
in law in his direct appeal, Paulson's argument ignores this court's rules of procedure.
This court affirmed Paulson's conviction in his direct appeal in October 2015. Then, our
Supreme Court denied Paulson's petition for review from his direct appeal in April 2016.
A couple months after this, our Supreme Court issued the Dunn decision in July 2016.
But a defendant may only claim the benefit of changes in law that happen while his or her
case is pending on direct appeal. State v. Broxton, 311 Kan. 357, Syl. ¶ 3, 461 P.3d 54
(2020). So, even if we assumed for the sake of argument that the Dunn decision somehow
overruled Gaither's holding that aggravated battery is not a lesser included offense of
attempted first-degree murder, our Supreme Court denied Paulson's petition for review
from his direct appeal well before it issued the Dunn decision. Under those


                                             12
circumstances, Ney could not have been ineffective for failing to address Dunn in
Paulson's direct appeal; counsel cannot provide deficient performance for failing to cite
caselaw that does not yet exist. Thus, in summarily denying Paulson's K.S.A. 60-1507
motion, the trial court correctly rejected this argument.


       As for Paulson's current appellate argument, Paulson's argument that the Gaither
court used internally inconsistent analysis to hold that aggravated battery was not a lesser
included offense of attempted first-degree murder never addresses our Supreme Court's
actual reasoning for this holding. In Gaither, our Supreme Court gave the following
explanation (1) why aggravated battery was not a lesser included offense of attempted
first-degree murder and (2) why the attempt element was irrelevant in its analysis:


       "A basic examination of the statutory definitions for first-degree murder and aggravated
       battery reveal a distinction between the two. First-degree murder involves killing and
       aggravated battery involves bodily harm. See K.S.A. 21-3401; K.S.A. 21-3414. Each
       crime is defined by the harm caused rather than the act performed. Because of this
       distinction, first-degree murder and aggravated battery are not the same crime. The
       definition for attempt relies on the definition of the underlying but uncompleted crime
       and requires a specific intent to commit the underlying crime. K.S.A. 2006 Supp. 21-
       3301. The attempt statute, however, does not alter the basic definition for the underlying
       crime. Thus, attempted first-degree murder is not converted into the same crime as
       aggravated battery merely by adding the attempt elements to the first-degree murder
       elements. Accordingly, aggravated battery does not qualify as a lesser-included crime of
       attempted first-degree murder under K.S.A. 2006 Supp. 21-3107(2)(a)." 283 Kan. at 692.


       But in his brief, Paulson never addresses the Gaither court's specific reasoning
about an attempt element not converting the intended harm of an attempted first-degree
murder into the same intended harm as an aggravated battery. Instead, he complains that
its analysis is internally inconsistent because the crimes of aggravated battery and
attempted first-degree murder both result in the same harm—a living but battered victim.
Also, although Paulson points to caselaw from other jurisdictions as proof that

                                                   13
aggravated battery is a lesser included offense of attempted first-degree murder, Paulson
never cites any Kansas authority indicating that our Supreme Court is moving away from
its holding in Gaither that aggravated battery is not a lesser included offense of attempted
first-degree murder. And within the past year, this court has rejected an argument that
counsel was ineffective for failing to request aggravated battery as a lesser included
offense of attempted first-degree murder based on Gaither's precedent. Davis v. State,
No. 121,858, 2021 WL 1825684, at *12 (Kan. App. 2021) (unpublished opinion).


       It is a well-known rule that absent some indication that our Supreme Court is
departing from a previous precedent, we are duty-bound to follow all rulings of our
Supreme Court. State v. Rodriguez, 305 Kan. 1139, 1144, 390 P.3d 903 (2017). Here, by
failing to address the Gaither court's actual analysis or authority directly undermining
that analysis, Paulson's argument has not adequately grounded his minor premise. For
example, he has not proven that our Supreme Court is moving away from its precedent in
Gaither. See Salary, 309 Kan. at 481 (holding that failure to support a point with
pertinent authority in the face of contrary authority is akin to failing to brief the issue). As
a result, we affirm the trial court's summary denial of Paulson's argument that Ney was
ineffective. To summarize, in addition to Paulson's failure to preserve this argument for
appeal, he has completely failed to establish that our Supreme Court is departing from its
Gaither precedent that aggravated battery is not a lesser included offense of attempted
first-degree murder. So these shortcomings are fatal to his reasoning and claim.


       b. Restitution, Court Costs, and BIDS Fees

       As addressed earlier under the facts section, Ney indicated at the end of Paulson's
sentencing hearing that Paulson did not want to attend his continued restitution hearing.
Then he asked the trial court whether it was the court's intent to hold Paulson at the local
jail until the continued restitution hearing. When the trial court told Ney that it did not
intend to hold Paulson at the local jail until his continued restitution hearing, Ney


                                              14
responded, "All right. Then it really does not matter." Then, at Paulson's continued
restitution hearing, after the prosecutor told the trial court that Paulson was not present
because "he did not wish to be here," Ney affirmed the prosecutor's statement.


       Despite the preceding, Paulson argues that Ney was ineffective for failing to
ensure his presence at his continued restitution hearing and for failing to address his
absence from his continued restitution hearing in his direct appeal. Paulson contends that
Ney's comments to the trial court were not a valid waiver of his right to be present at his
continued restitution hearing. Although not entirely clear, Paulson seemingly takes issue
with the trial court's reliance on Sandstrom, 225 Kan. at 720, when rejecting his argument
because Sandstrom is older precedent. Additionally, he contends that because he was not
present at a critical stage of his criminal proceedings, his absence from his continued
restitution hearing was akin to structural error. The State counters that the trial court's
summary denial of this issue was proper by comparing Paulson's case to the Sandstorm
decision.


       The Sandstrom decision did not involve a restitution or court costs issue. All the
same, in Sandstrom, our Supreme Court rejected Sandstrom's argument that her right to
be present under K.S.A. 22-3405 had been violated when she was not present at two
posttrial hearings. At those hearings, Sandstrom's counsel had told the trial court that
Sandstrom did not want to be present. Because of this, our Supreme Court had "no
hesitancy in holding that the defendant did voluntarily waive her right to be present at the
two hearings in question." 225 Kan. at 721.


       Since deciding Sandstrom, our Supreme Court has held that "because restitution
constitutes a part of a defendant's sentence, its amount can only be set by a sentencing
judge with the defendant present in open court." Hall, 298 Kan. at 986. This means that a
defendant's sentencing is not complete until the court has decided restitution. Still, "a
defendant may waive his or her right to be present at the continued sentencing hearing."


                                              15
298 Kan. at 988. And although our Supreme Court has advised courts to have a
defendant's waiver appear "on the record," our Supreme Court has upheld implicit
restitution hearing waivers. 298 Kan. at 988. For instance, in State v. Frierson, 298 Kan.
1005, 1020, 319 P.3d 515 (2014), our Supreme Court held that Frierson implicitly waived
his right to be present at his later restitution hearing (1) by agreeing in open court at his
sentencing that the trial court could extend jurisdiction on the issue of restitution and (2)
by his attorney signing the ultimate restitution order. 298 Kan. 1005, Syl. ¶¶ 9-10.
Meanwhile, in State v. McLinn, No. 104,882, 2014 WL 3843071, at *4 (Kan. App. 2014)
(unpublished opinion), relying on Frierson's precedent, this court affirmed the trial
court's restitution order entered against McLinn. The McLinn court emphasized that
McLinn had "impliedly waived his right to be present at a restitution hearing by
accepting that he owed restitution and accepting the amount owed" (1) because McLinn's
attorney signed the order setting the amount of restitution that McLinn had to pay and (2)
because the trial court granted the restitution continuance in open court while McLinn
was present. 2014 WL 3843071, at *4.


       Although Paulson complains about the trial court's reliance on Sandstrom to hold
that he waived his right to be present at his continued restitution hearing, the trial court's
reliance on Sandstrom was limited and appropriate. When the trial court cited Sandstrom,
it did so to point out that our Supreme Court had previously accepted an attorney's on-
the-record statements about a client's absence over the belated contradictory assertion of
that now former client. Said another way, it cited Sandstrom as authority why it was
accepting the truth of Ney's on-the-record statements about Paulson not wanting to be
present at his continued restitution hearing over Paulson's belated K.S.A. 60-1507
complaint about not being present at his continued restitution hearing.


       In any case, Paulson's case is comparable to the McLinn decision. Like McLinn,
Paulson was present when Ney asked whether the trial court intended to hold him for the
continued restitution hearing. Paulson said nothing when Ney suggested that he did not


                                              16
want to remain at the local jail so he could attend his continued restitution hearing. Also,
like McLinn, once the continued restitution hearing happened, Ney signed the restitution
journal entry, taking no issue with it. So, the McLinn decision supports that Paulson
implicitly waived his right to be at his continued restitution hearing.


       On top of this, Paulson's implicit waiver is stronger than McLinn's implicit waiver.
McLinn involved a defendant complaining about his restitution hearing absence on direct
appeal. But Paulson waited until moving for relief under K.S.A. 60-1507 to argue that
Ney's comments to the trial court at the end of his sentencing hearing were not a waiver
of his right to be present at his continued restitution hearing. And Ney raised restitution
and costs issues for Paulson on direct appeal. Again, Ney argued that the trial court gave
Putnam double recovery by making Paulson pay restitution to the Fund outside his civil
settlement with Putnam and that the trial court otherwise failed to adequately consider
Paulson's financial ability to pay restitution. Put simply, the fact Ney made restitution
arguments on Paulson's behalf without mentioning his absence constitutes further proof
that Paulson voluntarily waived his right to attend his continued restitution hearing. If
Paulson had not voluntarily waived his right to attend his continued restitution hearing,
one would assume that Ney would have addressed his absence while arguing that trial
court failed to adequately consider Paulson's ability to repay restitution.


       Most importantly, in making his argument, Paulson never challenges Ney's
comments at the end of his sentencing hearing and start of his continued restitution
hearing indicating that he did not want to attend his continued restitution hearing. So,
Paulson never asserts that Ney lied or misrepresented his wishes not to attend his
continued restitution hearing. Rather, his complaint is that the record does not contain
his express waiver of his right to be at his continued restitution hearing. Nevertheless, as
explained in the preceding analysis, our Supreme Court has held that a defendant may
implicitly waive his or her right to be present at a continued restitution hearing. Here,
Paulson's implicit waiver is both comparable and stronger than the implicit waiver that


                                             17
this court upheld in McLinn. As a result, Paulson has not presented a persuasive argument
why he did not implicitly waive his right to be present at his continued restitution hearing
through Ney's comments. Thus, we reject this argument.


       Affirmed.




                                            18